Order reversed on the law, with ten dollars costs and disbursements against the defendants-respondents, and motion granted, with ten dollars costs against the defendants-respondents, on the authority of Nichols v. Clark, MacMuUen & Riley, Inc. (261 N. Y. 118). All concur. (The order denies a motion of defendant Jeffrey Manufacturing Company to vacate a previous order bringing in said Jeffrey Manufacturing Company as a party defendant.) Present — Cunningham, P. J., Dowling, Harris, McCurn and Larkin, JJ. [See 269 App. Div. 729.]